


Exhibit 10.24


GATX CORPORATION
2012 INCENTIVE AWARD PLAN
STOCK-SETTLED STOCK APPRECIATION RIGHT (SAR) AGREEMENT
In partial consideration of the provision of services by the Participant, an
employee of GATX Corporation (the "Company"), or a subsidiary thereof (such
subsidiary and the Company hereinafter collectively "GATX"), and as further
incentive for the Participant to advance the interests of the Company, the
Company hereby grants to the Participant, on the Grant Date, the number of
stock-settled stock appreciation rights set forth on the MSSB Benefit Access
website (https://www.benefitaccess.com) (the "SARs") with respect to the same
number of Shares of the Company at the Exercise Price set forth on the MSSB
Benefit Access website pursuant to the GATX Corporation 2012 Incentive Award
Plan (the “Plan”). Such grant is expressly subject to the terms and conditions
of this Stock Appreciation Rights Agreement (the “Agreement”) as hereinafter set
forth and further subject to the terms and conditions of the Plan, both of which
are incorporated herein by reference.
1.
Defined Terms. Capitalized terms used in this Agreement are defined in paragraph
15 or elsewhere herein. Capitalized terms used but not defined herein shall have
the meanings ascribed thereto in the Plan.

2.
Award. By acceptance of this SAR award on the MSSB Benefit Access website
(https://www.benefitaccess.com), Participant hereby agrees and consents to the
application this Agreement and the Plan to the SARs. Each SAR entitles the
Participant to receive one Share subject to the terms and conditions of this
Agreement.

3.
Vesting and Exercise Schedule. Subject to the terms and conditions of this
Agreement, the SARs shall vest and become exercisable in installments according
to the following schedule, provided the Participant has not had a Termination of
Service prior thereto:

INSTALLMENT
VESTING DATE
33.33% of SARs
      One-year anniversary of the Grant Date
33.33% of SARs
      Two-year anniversary of the Grant Date
33.34% of SARs
      Three-year anniversary of the Grant Date



4.
Accelerated Vesting. Notwithstanding paragraph 3 of this Agreement, the
Participant shall vest in each SAR granted hereunder and such SARs shall be
exercisable as follows:

(a)
Each SAR shall become fully vested if a Participant's Date of Termination occurs
by reason of the Participant's death, Disability or Retirement at or beyond age
65.

(b)
Only SARs which were vested and exercisable on or immediately prior to the
Participant's Date of Termination may be exercised on or after the Participant's
Date of Termination. However, if the Participant is terminated for Cause, all
unexercised SARs (whether or not previously vested) will be cancelled as of the
date immediately prior to the Participant's Date of Termination.

(c)
Subject to the provisions of Section 14.2 of the Plan (relating to the
adjustment of shares), if a Change in Control occurs prior to a Participant's
Date of Termination, and within two (2) years after the occurrence of the Change
in Control the Participant's Date of Termination occurs by reason of discharge
by the employer without Cause or the Participant resigns from employment with
the employer for Good Reason, the Participant shall, except as provided in
subparagraph 4(d) below, become vested in all unvested, outstanding SARs that
were granted prior to the Change in Control and that are held by the Participant
as of the Date of Termination.

(d)
If a Date of Termination occurs as described in subparagraph 4(c) above in
connection with a Change in Control described in Subsection 2.7(e) of the Plan
with respect to a Participant as described therein (relating to certain
transactions involving a Subsidiary or Business Segment), (A) the SARs, if any,
scheduled to become vested and exercisable during the calendar year in which
such Date of Termination occurs shall vest and become exercisable in full
beginning on the date on which the Date of Termination occurs and (B) all


1

--------------------------------------------------------------------------------




vested and exercisable SARs will remain exercisable until the earlier of the
Expiration Date or the last business day of the calendar year following the
calendar year in which the Change in Control occurs.
(e)
For purposes of this paragraph 4, if, as a result of Change in Control described
in Subsection 2.7(e) of the Plan, the Participant's Termination of Service
occurs by reason of the Participant's employer ceasing to be a Subsidiary (and
the Participant's employer is or becomes an entity that is separate from the
Company), and the Participant is not, immediately following the Change in
Control, employed by the Company or an entity that is then a Subsidiary, then
the occurrence of the Change in Control shall be treated as the Participant
being discharged by the employer without Cause.

5.
Expiration. The SARs shall not be exercisable after the Company's close of
business on the last business day that occurs immediately prior to the
Expiration Date. The "Expiration Date" shall be the earliest to occur of:

(a)    the seven-year anniversary of the Grant Date;
(b)
if the Date of Termination occurs by reason of death or Disability, the one-year
anniversary of such Date of Termination;

(c)
if the Date of Termination occurs for Cause, the date immediately preceding Date
of Termination;

(d)
if the Date of Termination occurs by reason of Retirement, the five-year
anniversary of such Date of Termination; and;

(e)
if the Date of Termination occurs for any reason other than those listed in
subparagraph (b), (c), or (d) of this paragraph 5, the three-month anniversary
of such Date of Termination.

6.
Method of SAR Exercise; Number of Shares, Sale of Shares. The SARs subject to
this grant may be exercised once vested in whole or in part according to such
procedures as the Administrator may establish in its sole discretion from time
to time.

SARs covered by this Agreement shall be settled in Shares. The number of Shares
to be issued to a Participant upon exercise of an SAR shall be equal to the
product of (a) the difference between (i) the Fair Market Value of the Shares on
the Exercise Date, and (ii) the Exercise Price, and (b) the number of SARs
exercised, divided by the Fair Market Value of the Shares on the Exercise Date.
Any fractional share shall be paid in cash.
7.
Dividend Equivalents. Participants shall be entitled to accrue dividend
equivalents beginning on the Grant Date and ending upon the earlier to occur of
(i) the Exercise Date of the SARs and (ii) the Expiration Date. An account will
be established for each participant that will accrue dividend equivalents on the
SARs with respect to Shares that have not vested. The Participant's account
shall be credited with dividend equivalents equal to the product of (a) the
number of SARs which the Participant was granted and that have not vested
subject to any adjustment made by the Committee as referred to in Section 14.2
of the Plan, and (b) the dividend declared on a single Share with respect to the
immediately preceding dividend record date. So long as the SARs have not been
cancelled, accrued dividends will be paid as soon as practical after the Vesting
Date of the SARs to which such dividend equivalents related as reflected in
paragraph 3 of this Agreement. Dividend equivalents with respect to vested,
unexercised SARs will be calculated as described above, and will be paid within
30 days of each quarterly dividend payment date. Dividend equivalents on vested
SARs will be prorated through the Expiration Date or Exercise Date, as
applicable, for the quarter in which such Expiration Date or Exercise Date
occurs.

8.
Withholding. All deliveries and distributions under this Agreement are subject
to withholding of all applicable taxes. At the election of the Participant, and
subject to such rules and limitations as may be established by the Administrator
from time to time, such withholding obligations may be satisfied through the
surrender of Shares which the Participant already owns, or to which the
Participant is otherwise entitled under the Plan; provided, however, that,
except as otherwise provided by the Committee, such Shares may be used to
satisfy not more than the Company's minimum statutory withholding obligation
(based on minimum statutory withholding rates for Federal and state tax
purposes, including payroll taxes, that are applicable to such supplemental
taxable income). In the event that the withholding obligation arises during a
period in which the Participant is prohibited from trading in the Shares
pursuant to the Company's insider trading policy, or otherwise by applicable
law, then unless otherwise elected by the Participant during a period when
he/she was not so restricted from trading, the Company shall automatically
satisfy the Participant's withholding obligation by withholding from Shares
otherwise deliverable under this Agreement.


2

--------------------------------------------------------------------------------




9.
Transferability. Except as provided in a domestic relations order, the SARs are
not transferable other than as designated by the Participant by will or by the
laws of descent and distribution, and during the Participant's life, may be
exercised only by the Participant or, in the case of his or her incapacity, by
his or her legal representative.

10.
Heirs and Successors. This Agreement shall be binding upon and inure to the
benefit of the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company's assets and business. If any rights
exercisable by the Participant or benefits deliverable to the Participant under
this Agreement have not been exercised or delivered, respectively, at the time
of the Participant's death, such rights shall be exercisable by the Designated
Beneficiary, and such benefits shall be delivered to the Designated Beneficiary,
in accordance with the provisions of this Agreement and the Plan. If a deceased
Participant fails to designate a beneficiary, or if the Designated Beneficiary
does not survive the Participant, any rights that would have been exercisable by
the Participant and any benefits distributable to the Participant shall be
exercised by or distributed to the legal representative of the estate of the
Participant. If a deceased Participant designates a beneficiary and the
Designated Beneficiary survives the Participant but dies before the Designated
Beneficiary's exercise of all rights under this Agreement or before the complete
distribution of benefits to the Designated Beneficiary under this Agreement,
then any rights that would have been exercisable by the Designated Beneficiary
shall be exercised by the legal representative of the estate of the Designated
Beneficiary, and any benefits distributable to the Designated Beneficiary shall
be distributed to the legal representative of the estate of the Designated
Beneficiary.

11.
Plan Governs. Notwithstanding anything in this Agreement to the contrary, the
terms of this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the Director, Compensation of the
Company. This Agreement is subject to all interpretations, amendments, rules and
regulations promulgated by the Administrator from time to time pursuant to the
Plan.

12.
Not An Employment Contract. The grant of SARs will not confer on the Participant
any right with respect to continuance of employment or other service with the
Company or any subsidiary, nor will the SAR interfere in any way with any right
the Company or any subsidiary would otherwise have to terminate or modify the
terms of such Participant's employment or other service at any time.

13.
Notices. Any written notices required to be provided to the Company, shall be
addressed as follows:

GATX Corporation
222 West Adams Street
Chicago, IL 60606-5314
(a)
Any notice provided to the Company pursuant to the definition of Good Reason
must be delivered by hand or by registered or certified mail, return receipt
requested, postage prepaid, addressed to the Senior Vice President, Human
Resources and shall only be effective when actually received.

(b)
All other notices shall be in writing and shall be deemed sufficiently given if
either hand delivered or if sent by fax or overnight courier, or by postage paid
first class mail. Any such notice sent by mail shall be deemed received three
days after mailing, but in no event later than the date of actual receipt and
shall be directed, if to the Participant, at the Participant's address indicated
by the Company's records, or if to the Company, to the attention of the
Director, Compensation.

14.
No Rights As Shareholder. The Participant shall not have any rights of a
shareholder with respect to the Shares subject to the granted SARs, unless and
until the SAR has been exercise and a stock certificate has been duly issued as
provided herein.

15.
Definitions. For purposes of this Agreement, the terms used in this Agreement
shall be subject to the following:

“Cause” means (i) the willful and continued failure of the Participant to
perform the Participant's duties for GATX (other than any such failure resulting
from incapacity due to physical or mental illness), or (ii) the willful engaging
by the Participant in illegal conduct or gross misconduct which is materially
and demonstrably injurious to GATX. For purposes of this provision, no act or
failure to act, on the part of the Participant, shall be considered "willful"
unless it is done, or omitted to be done, by the Participant in bad faith or
without reasonable belief, that the Participant's action or omission was in the
best interests of GATX.
“Date of Termination” means the date on which the Participant incurs a
Termination of Service.

3

--------------------------------------------------------------------------------




Designated Beneficiary means the beneficiary or beneficiaries designated by the
Participant in a writing filed with the Committee in such form and at such time
as the Committee shall require.
“Disability” means, except as otherwise provided by the Committee, that the
Participant is considered to have a "Disability" for such period of time that
the Participant is considered to be "disabled" (as such term is defined in the
Company's long term disability plan).
“Exercise Date” means the date the SAR is exercised by the Participant by
logging into the MSSB Benefit Access website (https://www.benefitaccess.com) or
contacting a MSSB customer service representative before 3 PM eastern time and
indicating the number of SARs to be so exercised.
“Good Reason” means the occurrence of one or more of the following conditions
without the consent of the Participant:
(i)
a material diminution in the Participant's base compensation, compared with the
Participant's base compensation in effect immediately prior to the consummation
of a Change in Control;

(ii)
a material diminution in the Participant's authority, duties, or
responsibilities, compared with the authority, duties, and responsibilities of
the Participant immediately prior to the consummation of a Change in Control; or

(iii)
a material change in the geographic location at which the Participant must
perform services.

The Participant must provide written notice to the Company of the occurrence of
Good Reason within 90 days after the event constituting Good Reason, which
notice specifically identifies the circumstances which the Participant believes
constitute Good Reason. The Company will have 30 days after it receives the
notice to correct the circumstances or give notice to the Participant that it
does not intend to correct. The Participant may resign within a reasonable time
after receiving the Company's response or after the Company fails to correct
such circumstances (provided that in no event may such termination occur more
than one year after the initial existence of the condition constituting Good
Reason).
“Grant Date” means the later of either the date the grant was approved by the
Committee or the last trading day of the month following the month in which the
Participant was hired.
“Retirement” means the retirement of the Participant on a "Retirement Date" (as
such term is defined in the GATX Corporation Non-Contributory Pension Plan for
Salaried Employees).



4